     Case 2:18-cv-07661-GJS Document 69 Filed 04/18/19 Page 1 of 2 Page ID #:1383

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES – GENERAL

Case No.        CV 18-7661-GJS                                                         Date   April 18, 2019
Title           Kindred Studio Illustration and Design v. Electronic Communication Technology



Present: The Honorable       GAIL J. STANDISH, U.S. MAGISTRATE JUDGE
                      E. Carson                                                         XTR
                    Deputy Clerk                                         Court Reporter / Recorder

            Attorneys Present for Plaintiff:                          Attorneys Present for Defendant:
                   Rachel D.Lamkim                                              Jean G. Vidal Font

                                                              Attorney for Third Party Movant Minted LLC

                                                                                   Ricardo Bonilla
Proceedings:              Telephonic Hearing re Movant Minted LLC’s Motion to Intervene [56]
                          (“Movant’s Motion”); Order

The case is called, and appearances are stated for the record.

The Court hears argument regarding Movant’s Motion and finds that it has the limited
jurisdiction necessary to address Movant’s request. Based on the papers filed, the
argument of the parties, and the Court’s review of the Declaration and Settlement
Agreement at issue [Dkt. 54], the Court orders the Settlement Agreement unsealed.

First, Defendant has not met the burden of demonstrating any information contained in
the Settlement Agreement meets the Ninth Circuit standard for under seal filing. There is
no highly sensitive information that would harm either party’s ability to compete in the
marketplace contained therein, or personal or trade secret information worth protection
from public view.

Second, and perhaps more critically, the terms of the Settlement Agreement indicate that
                                                                                                     :   22

                                                                Initials of Preparer          efc

CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                         Page 1 of 2
     Case 2:18-cv-07661-GJS Document 69 Filed 04/18/19 Page 2 of 2 Page ID #:1384

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

Case No.        CV 18-7661-GJS                                                     Date   April 18, 2019
Title           Kindred Studio Illustration and Design v. Electronic Communication Technology


“California Entities,” a defined term that includes California resident entities that are not
parties to the action, are third party beneficiaries of the Settlement Agreement. The
Settlement Agreement disposes of certain claims made by Plaintiff pursuant to
California’s Unfair Competition Law (“UCL”), and purports to protect such entities from
future lawsuits. Such specified third-party beneficiaries of a settlement of what amounts
to private attorney general UCL claims will not know of the terms of the agreement, nor
will they have any way to enforce those terms, if the Settlement Agreement remains
under seal.

For these reasons, as set forth in more detail on the record, the Court orders that the
Declaration and Settlement Agreement, [Dkt. 54], be unsealed.




                                                                                                :    22

                                                            Initials of Preparer          efc

CV-90 (10/08)                              CIVIL MINUTES - GENERAL                                         Page 2 of 2
